                                                   Notice Recipients
District/Off: 0314−1                         User: AutoDocketer        Date Created: 7/14/2020
Case: 1:10−bk−01151−HWV                      Form ID: pdf010           Total: 1


Recipients of Notice of Electronic Filing:
aty         Craig A. Diehl         cdiehl@cadiehllaw.com
                                                                                                 TOTAL: 1




        Case 1:10-bk-01151-HWV Doc 511-1 Filed 07/14/20 Entered 07/14/20 10:23:03
                     Desc PDF All Chatty.pdf: Notice Recipients Page 1 of 1
